MEMORANDUM**
Erik Zuniga-Mendez appeals the sentence imposed following his guilty plea to conspiracy to distribute and possess with intent to distribute, distribution of heroin, and aiding and abetting in violation of 21 U.S.C. §§ 841(a)(1) and 846 and 18 U.S.C. § 2.
Zuniga-Mendez contends that he is entitled to a downward departure for exceptional family circumstances. Because the district court recognized its discretion to depart on this ground, we lack jurisdiction to review its discretionary refusal to depart downward. United States v. Rivera-Sanchez, 222 F.3d 1057, 1064 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.